internal_revenue_service department of the treasury washington dc index number number release date telephone number person to contact refer reply to cc dom corp - plr-118625-98 date date distributing controlled sub sub sub sub sub business a date b date c date d plr-118625-98 state e state f service g service h license i agreement j agreement k corporation x corporation y a b c d e f g h i j k plr-118625-98 l m n o p q this letter is in response to your request dated date for rulings relating to the federal_income_tax consequences of a proposed transaction you submitted additional information in letters dated date and date the information submitted for consideration the information provided in that request and in later correspondence is substantially as set forth below distributing was established on date b as a state e corporation distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year accrual_method basis as of date c distributing had authorized a shares of common_stock of which b shares of class a common_stock and c shares of class b common_stock were outstanding and d shares of preferred_stock of which e shares were outstanding the class a common_stock and the class b common_stock are identical except that the class a common_stock carries one vote per share and the class b common_stock carries ten votes per share and the class b common_stock is convertible into class a common_stock on a one-for-one basis both the class a common_stock and the class b common_stock is widely held and the class a common are publicly traded on a national stock exchange as of date d there were approximately f and g record holders of class a common_stock and class b common_stock respectively as of date c four of distributing’s current shareholders beneficially own five percent or more of distributing’s outstanding common_stock as of date c distributing had outstanding employee options to acquire h shares of its class a common_stock participants in a joint_venture with a subsidiary of distributing have the right to convert their joint_venture interest into i shares of class a common_stock and an officer of distributing had the right to convert an interest in a plr-118625-98 distributing affiliate into approximately j shares of distributing class a common_stock controlled was incorporated in state f as a subsidiary of distributing controlled has authorized k shares of common_stock of which l shares are outstanding distributing owns m shares an amount greater than percent of controlled’s outstanding_stock corporation x owns n shares of controlled’s outstanding_stock sub is a state f corporation all of whose stock is owned by controlled sub is a state f corporation all of whose outstanding_stock is owned by sub sub is a state f corporation all of whose outstanding_stock is owned by sub sub is a state f corporation all of whose outstanding_stock is owned by distributing sub is a state f corporation all of whose outstanding_stock is owned by sub business a consists of two different services service g and service h both service g and service h are provided to subscribers on the same basis distributing and controlled are actively engaged directly and through indirect subsidiaries in business a more specifically distributing sub and sub provide service g but not service h and controlled sub sub and sub provide service h but not service g distributing has submitted data indicating that the active business business a of both controlled and distributing has been conducted continuously during the past five years to remain competitive it is imperative for distributing to expand its operations distributing believes and has submitted supporting documentation and analysis in support of its assertions that the only way for it to expand is to acquire interests in license i that are reserved for use by small businesses or specified minority groups the most efficient means of acquiring those interests is through the preservation of two existing joint ventures between controlled and corporation y the first joint_venture between a controlled affiliate and a partnership controlled by corporation y owns license i the second joint_venture between a controlled affiliate and corporation y will participate in the purchase of license i at auction in the first joint_venture corporation y obtained liquidity for its interests in the first joint_venture by demanding the right to convert such interests into distributing stock now because corporation y wants to invest for the opportunity to participate solely in service h not service g corporation y has demanded the right to convert its interests in both the first joint_venture and the second joint_venture into publicly traded controlled stock as a condition of finalizing the second joint_venture however plr-118625-98 corporation y will not accept such controlled stock if controlled is controlled by a single shareholder that owns more than approximately o percent of controlled’s stock moreover if corporation y is forced to accept distributing stock rather than controlled stock in exchange for its joint_venture interests it demanded that a premium amount of distributing stock a penalty be paid the proposed transaction will help preserve the second joint_venture and help to assure controlled’s continuing access to license i without requiring distributing to pay the penalty price for corporation y’s joint_venture interests the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose accordingly the following transaction is proposed sub will transfer all of its assets subject_to all of its liabilities to a newly formed state f limited_liability_company all of whose membership interests are owned by sub llc thereafter sub will transfer all of its assets subject_to all of its liabilities to sub in complete_liquidation of sub sub will transfer all of its assets including its membership interest in llc subject_to all of its liabilities to a newly formed state f limited_liability_company all of whose membership interests are owned by sub llc thereafter sub will transfer all of its assets including its membership interest in llc subject_to all its liabilities to distributing in complete_liquidation of sub following the liquidation all of the membership interest in llc will be owned by distributing and both llc and llc will be treated as a division of distributing for federal_income_tax purposes under sec_301_7701-3 contemporaneously sub will transfer all of its assets subject_to all of its liabilities to a newly formed delaware limited_liability_company all of whose membership interests are owned by sub llc thereafter sub will transfer all of its assets including its membership interest in llc subject_to all of its liabilities to sub in complete_liquidation of sub sub will transfer all of its assets including its membership interest in llc subject_to all of its liabilities to a newly formed delaware limited_liability_company all of whose membership interests are owned by sub llc sub will distribute all of its assets including its membership interest in llc subject_to all of its liabilities to sub in complete_liquidation thereafter sub will transfer all of its assets including its membership plr-118625-98 interest in llc subject_to all of its liabilities to a newly formed delaware limited_liability_company all of whose membership interests are owned by sub llc sub will distribute all of its assets including its membership interest in llc subject_to all of its liabilities to controlled in complete_liquidation of sub following the liquidation all of the membership interests in llc will be owned by controlled and llc llc and llc will be treated as a division of controlled for federal_income_tax purposes under sec_301_7701-3 distributing will distribute all of the stock of controlled pro_rata to distributing’s shareholders the spin-off each share of distributing class a common_stock will be treated the same as each share of distributing class b common_stock in the spin-off immediately following the spin-off controlled’s stock will be publically traded on the national over-the-counter market it is presently contemplated that vested employee options to acquire distributing stock would be converted into options to acquire both distributing and controlled stock following the spin-off and that non- vested employee options to acquire distributing stock held by employees of controlled would be converted into options to acquire controlled stock following the spin-off following the spin-off distributing and its affiliates are expected to have approximately p employees and controlled and its affiliates are expected to have approximately q employees distributing and controlled will each have separate employees to handle the following functions sales marketing engineering customer care customer financial services information_technology legal regulatory corporate development finance and human resources distributing and controlled will also each employ its own separate president and vice president following the spin-off in addition in order to avoid undue disruption of the distributing and controlled business following the spin-off distributing and controlled will share their chief financial officer and general counsel for a transition_period following the spin-off the transition_period will terminate promptly but in no event more than month following the spin-off in addition distributing’s chief_executive_officer will act as the chief_executive_officer of controlled following the spin-off on a split payroll basis distributing presently provides cash management services to controlled pursuant to a cash management agreement and provides certain management and operational services to controlled pursuant to a services agreement there may be a transition_period following the spin- plr-118625-98 off during which these agreements are continued in order to avoid undue disruption of the controlled business this transition_period if any is not expected to exceed months distributing and controlled presently have an arm’s length agreement j this agreement will remain in place following the spin-off distributing and controlled initially will have significant overlap among their shareholders following the spin-off and are expected to have at least five common board members including the chairman of each board it is expected that each company will have at least two non-overlapping board members following the spin-off distributing and controlled expect to enter into an arm’s length agreement k the taxpayers have made the following representations in connection with the proposed transaction a b c d e f no indebtedness will be owed by controlled to distributing after the spin- off with the exception of recurring trade payables and short term post spin-off obligations for example any amounts to be paid under the parties’ tax-sharing agreement no distributing stock will be surrendered in the spin-off no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation no part of the consideration to be distributed by distributing will be received by a security holder the five years of financial information submitted on behalf of sub and the distributing active business and the financial information submitted on behalf of sub and the controlled active business are representative of their present operation and with regard to such corporations there have been no substantial operational changes since the date of the last fi- nancial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees except as described above the active_conduct of its share of all the integrated activities of the business conducted by distributing directly and indirectly through subsidiaries prior to the consummation of the transaction except as described above plr-118625-98 g h i j k l the distribution of the stock of controlled is carried out for the following corporate business purposes it will help to preserve the second joint_venture and help to assure controlled’s continuing access to license i without requiring distributing to pay the penalty price for corporation y’s joint_venture interest the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction except that after the transaction two five percent shareholders of distributing that are limited_partnerships may distribute stock of distributing of controlled or both to their partners in accordance with the terms of their partnership agreements there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or other- wise dispose_of the assets of either corporation after the transaction except in the ordinary course of business taking into account sec_355 and no person has acquired by purchase percent or more of the total combined voting power or total combined value of the stock of distributing and controlled the spin-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled m i the total adjusted bases and the fair_market_value of the assets if any transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and plr-118625-98 ii the liabilities assumed in the transaction and the liabilities to which the transferred assets if any are subject were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no income items including accounts_receivable or any item resulting from a sale exchange or disposition of property that would have resulted in income to distributing and no items of expenses will be transferred to controlled if distributing has earned the right to receive the income or could claim a deduction for the expenses under the accrual or similar method_of_accounting no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the spin-off except as set forth in representation a immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing does not have an excess_loss_account with respect to controlled’s stock see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv n o p q r s t based solely on the information submitted and on the representations set forth above we hold as follows plr-118625-98 distributing will recognize no gain_or_loss upon the distribution of all of controlled stock that it owns in the spin-off sec_355 the shareholders of distributing will recognize no gain_or_loss and no amount will be included in their income upon their receipt of controlled stock in the spin-off sec_355 the basis of the distributing stock and the controlled stock distributed in the spin-off in the hands of the distributing shareholders after the distribution will in each instance be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by the distributing shareholders in the spin-off will in each instance include the holding_period of their distributing stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1 b and sec_1_1502-33 of the income_tax regulations the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the ruling_request verification of the factual information and other data may be required as part of the audit process we express no opinion as to the tax treatment of the transaction under other provisions of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the federal_income_tax return for the taxable_year s in which the transaction covered by this letter_ruling are consummated plr-118625-98 in accordance with the power_of_attorney on file this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by victor penico chief branch
